DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-10, 13, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen C et al. (WO 2016137490 A1) (hereinafter Chen C et al.)
Regarding Claim 1, Chen C et al. teaches a fluid ejection device (1/100, Figs. 1 and 3) comprising: fluid actuators (38/138, Figs. 1 and 3) [Paragraph 0022]; ejection chambers (34/134, Figs. 1 and 3) adjacent the fluid actuators (38/138) [Paragraph 0022]; nozzles (36/136, Figs. 1 and 3) extending from the ejection chambers (34/134) [Paragraph 0022]; fluid feed holes (14/114, Figs. 1 and 3) to supply fluid from a fluid supply passage (112, Fig. 3) to the ejection chambers (34/134) [Paragraphs 0022, 0024-0026], the fluid feed holes (14/114) having ports (see tapered walls 118 in Fig. 3) 

Regarding Claim 2, Chen C et al. teaches the fluid ejection device (1/100) comprising: a substrate (8/108, Figs. 1 and 3) [Paragraphs 0022, 0024-0026]; a fluidic layer (6/106, Figs. 1 and 3) disposed on the substrate (8/108) [Paragraphs 0022, 0024-0026], wherein the ejection chambers (34/134) are formed in the fluidic layer (6/106) and have a height [Paragraphs 0022, 0024-0026, see Fig. 3]; and wherein the fluid feed holes (14/114) extend through the substrate (8/108) from the fluid supply passage (112), each of the fluid feed holes (14/114) having a port (see tapered walls 118 in Fig. 3) connected to at least one of the ejection chambers (34/134), the port (see tapered walls 118 in Fig. 3) having a minimum dimension of at least 1.5 times the height [Paragraphs 0022, 0024-0027, see also Fig. 3].
NOTE: Although, the prior art of record is not explicit in its teaching of the height of the ejection chambers (34/134) or the port (the tapered walls 118 in Fig. 3), it is obvious that the ejection chambers (34/134) and the port (see tapered walls 118 in Fig. 3) in Figure 3 have height and that the port (see tapered walls 118 in Fig. 3) has a dimension (i.e. length) that is at least 1.5 times the height of the ejection chambers (34/134). Therefore, the prior art reads on the claim.

Regarding Claim 3, Chen C et al. teaches the fluid ejection device (1/100), wherein the ejection chambers (34/134) are fluidly connected in the fluidic layer (6/106) [Paragraphs 0022, 0024-0026].

Regarding Claim 4, Chen C et al. teaches the fluid ejection device (1/100), wherein the fluidic layer (6/106) comprises at least one constriction (128, Fig. 3) between the ejection chambers (34/134) [Paragraph 0032].

Regarding Claim 5, Chen C et al. teaches the fluid ejection device (1/100) that includes wherein the ejection chambers (34/134) are isolated from one another in the fluidic layer (6/106) [Paragraph 0032, Fig. 3]. 

Regarding Claim 9, Chen C et al. teaches the fluid ejection device (1/100), wherein each of the fluid feed holes (14/114) is to supply fluid to a plurality of ejection chambers (34/134) [Paragraphs 0022, 0025-0026, 0035, see Figs. 1 and 3].

Regarding Claim 10, Chen C et al. teaches the fluid ejection device (1/100), wherein the fluid feed holes (14/114) are tapered [see Fig. 3].

Regarding Claim 13, Chen C et al. teaches the fluid ejection device (1/100), wherein the fluid supply passage (112) is part of a molded structure and the fluid feed holes (14/114) are part of a die [Paragraphs 0020-0021, 0024-0026].

Regarding Claim 17, Chen C et al. teaches A method comprising: distributing portions of a volume of fluid amongst fluid feed holes (14/114, Figs. 1 and 3) extending through a substrate (8/108, Figs. 1 and3) [Paragraphs 0022, 0024-0026, 0035]; directing the portions through the fluid feed holes (14/114) to a fluidic layer 

Regarding Claim 18, Chen C et al. teaches The method of claim, wherein the at least one drop generator (24/124, Figs. 1 and 3) comprises a row of drop generators (24/124) and wherein the fluid feed holes (14/114) comprise a row of fluid feed holes (14/114) parallel to the row of drop generators (24/124) [Paragraphs 0022 and 0031].

Regarding Claim 19, Chen C et al. teaches a fluid ejection device comprising a substrate (8/108, Figs. 1 and 3) [Paragraphs 0022, 0024-0026]; a fluidic layer (6/106, Figs. 1 and 3) disposed on the substrate (8/108) [Paragraphs 0022, 0024-0026]; drop generators (24/124, Figs. 1 and 3) formed in the fluidic layer (6/106), the drop generators (24/124) comprising respective ejection chambers (34/134, Figs. 1 and 3) [Paragraphs 0022, 0024-0026, 0032]; respective nozzles (36/136, Figs. 1 and 3) extending from respective ejection chambers (34/134) and respective fluid actuators (38/138, Figs. 1 and 3), each of the ejection chambers (34/134) having a height [Paragraphs 0022, 0024-0026, see Fig. 3]; and fluid feed holes (14/114) extending through the substrate (6/106) from a single fluid supply passage (112, Fig. 3), each of the fluid feed holes (14/114) having a port (see tapered walls 118 in Fig. 3) connected to at least one of the ejection chambers (34/134), the port (see tapered walls 118 in Fig. 3) 
NOTE: Although, the prior art of record is not explicit in its teaching of the height of the ejection chambers (34/134) or the port (the tapered walls 118 in Fig. 3), it is obvious that the ejection chambers (34/134) and the port (see tapered walls 118 in Fig. 3) in Figure 3 have height and that the port (see tapered walls 118 in Fig. 3) has a dimension (i.e. length) that is at least 1.5 times the height of the ejection chambers (34/134). Therefore, the prior art reads on the claim.
Allowable Subject Matter
Claims 5-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 6 is the inclusion of a fluid ejection device the limitation of wherein the fluidic layer comprises a nozzle layer through which the nozzles extend and a barrier layer sandwiched between the nozzle layer and the substrate, the barrier layer forming the ejection chambers, the barrier layer having a thickness no greater than one half the minimum dimension of the port.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 7 is the inclusion of a fluid ejection device the limitation of wherein the fluidic layer comprises wherein the ports have a minimum dimension that is no greater than 100 um.  It is this limitations found 
The primary reason for the allowance of claim(s) 8 is a inclusion of the fluid ejection device the limitation of wherein the substrate has a front surface on which the fluidic layer is formed and a back surface to receive fluid from the single fluid supply passage, the fluid feed holes being separated by ribs in the substrate and extending from the back surface to guide fluid from the back surface to the fluidic layer. It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 11 the inclusion of the limitation of a fluid ejection device that includes the fluid actuator comprises a thermal resistive fluid actuator.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 12 the inclusion of the limitation of a fluid ejection device that includes the port has a minimum dimension of at least 2 times the height.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 14-15 the inclusion of the limitation of a fluid ejection device that includes wherein the molded structure at least partially encapsulates a single die or a plurality of parallel dies or a plurality of staggered 
The primary reason for the allowance of claim(s) 16 the inclusion of the limitation of a fluid ejection device that includes comprising a fluidic die having a length: width ratio of at least 30: 1.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 20 the inclusion of the limitation of a fluid ejection device that includes wherein each of a plurality of ejection chambers has a height no greater than two thirds a minimum dimension of each of the ports.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853